Citation Nr: 0811633	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic allergic 
rhinitis, to include as secondary to the veteran's service-
connected pulmonary tuberculosis.

2.  Entitlement to service connection for hiatal hernia with 
reflux esophagitis and sphincter narrowing/scarring, to 
include as secondary to the veteran's service-connected 
pulmonary tuberculosis.

3.  Entitlement to service connection for gastritis, to 
include as secondary to the veteran's service-connected 
pulmonary tuberculosis.

4.  Entitlement to service connection for ulcer disease, to 
include as secondary to the veteran's service-connected 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a November 2002 rating decision, the RO characterized its 
adjudication as a denial of the veteran's claim to reopen a 
claim for service connection for rhinitis.  In a December 
2002 rating decision, the RO characterized its adjudications 
as a denial of the veteran's claims to reopen claims for 
service connection for hiatal hernia and gastritis.  It is 
true that a November 1975 rating decision denied entitlement 
to service connection for rhinitis, hiatal hernia, and 
chronic gastritis.  However, the veteran initiated an appeal 
with the submission of a notice of disagreement later in 
1975.  The originating agency did not issue a Statement of 
the Case in response to this notice of disagreement.  
Therefore, the November 1975 rating decision with respect to 
these disabilities did not become final.

The veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2008.  
A transcript of the hearing is of record.  At the February 
2008 Travel Board hearing, the veteran withdrew his claims of 
entitlement to service connection for diverticulitis, 
onychomycosis, and sinusitis.  In a statement that VA 
received in July 2004, the veteran withdrew claims of 
entitlement to service connection for chronic obstructive 
pulmonary disorder.

During the pendency of the veteran's appeal, an April 2004 
rating decision granted the veteran entitlement to service 
connection for vestibular dysfunction as secondary to his 
service-connected pulmonary tuberculosis.

The Board notes that statements dated in December 2002 from 
Thurman Gillespy, Jr., M.D., and James R. Shoemaker, D.O., 
indicate that the veteran has ataxia and that it is related 
to the veteran's vestibular dysfunction.  In the Board's 
opinion, these reports raise the issue of entitlement to 
service connection for ataxia, to include as secondary to the 
veteran's now service-connected vestibular dysfunction.  
Accordingly, this matter is referred to the RO for 
appropriate action.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in March 2008.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Chronic allergic rhinitis is etiologically related to the 
veteran's active service and his service-connected pulmonary 
tuberculosis.

2.  Reflux esophagitis and sphincter narrowing/scarring is 
etiologically related to the veteran's active service and his 
service-connected pulmonary tuberculosis.

3.  Gastritis is etiologically related to the veteran's 
active service and his service-connected pulmonary 
tuberculosis.

4.  Ulcer disease is etiologically related to the veteran's 
active service and his service-connected pulmonary 
tuberculosis.


CONCLUSIONS OF LAW

1.  The requirements for service connection for chronic 
allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002): 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The requirements for service connection for hiatal hernia 
with reflux esophagitis and sphincter narrowing/scarring have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002): 38 
C.F.R. §§ 3.303, 3.310 (2007).

3.  The requirements for service connection for gastritis 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002): 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The requirements for service connection for ulcer disease 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002): 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been provided all required 
notice.  In addition, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claims.  Therefore, no further development of 
the record is required under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
the disabilities at issue because they are due to his 
service-connected pulmonary tuberculosis or were incurred in 
service.  

Service medical records include diagnoses of chronic rhinitis 
in April 1957, July 1957, and August 1957.  The report of 
examination for separation in September 1957 also included a 
diagnosis of chronic rhinitis.  A document of record date-
stamped December 1957 recommended the veteran to a Physical 
Evaluation Board for consideration of temporary retirement in 
connection with diagnoses of pulmonary tuberculosis and 
chronic rhinitis.  Service medical records include an April 
1957 note of gastric irritation in connection with 
streptomycin treatment for pulmonary tuberculosis.  Service 
medical records are negative for evidence of hiatal hernia 
with reflux esophagitis and sphincter narrowing/scarring and 
ulcer disease.  

The veteran himself testified during his February 2008 Travel 
Board hearing that he was initially diagnosed with hiatal 
hernia with reflux esophagitis in 1973.  A letter dated in 
July 1973 from Brunildo A. Herrero, M.D., of the Watson 
Clinic in Lakeland, Florida, indicates that an upper 
gastrointestinal series showed a very definite hiatal hernia.  
As to the issue of gastritis, a September 1975 VA examination 
report reflects a diagnosis of chronic gastritis, albeit only 
by history and as inactive.  However, a statement from Mark 
A. Riner, M.D., received in March 1999 shows that the veteran 
was diagnosed with gastritis with histology pending and 
diagnosed with sliding hiatal hernia.  VA treatment records 
commencing in February 2002 reflect diagnoses of rhinitis.  
Treatment records from John R. Cangemi, M.D., dated in August 
1994 and March 1997 and received in December 2002, show 
diagnoses of esophageal reflux.  A letter from Edward T. 
McLaughlin, M.D., dated in November 2002, also reflects a 
diagnosis of chronic allergic rhinitis.  An April 2003 VA X-
ray study of the upper GI system showed gastroesophageal 
reflux.  An esophagogastroduodenoscopy conducted at the Mayo 
Clinic in Jacksonville, Florida, in April 2004 disclosed that 
the veteran's stomach was remarkable for a fair amount of 
erythema and edema, particularly within the antrum.  The 
edema and erythema from the stomach persisted through the 
duodenum, which was examined through to the third position.  
A final diagnosis of chronic duodenitis, non-specific, was 
given.

The report of the only VA examination of the veteran's 
gastrointestinal symptoms, dated in September 1975, concludes 
with the examiner's opinion that he could see no possibility 
that the veteran's present symptoms were "due to his 
treatment for service-connected tuberculosis."  The 
September 1975 examiner referred to X-rays from the Watson 
Clinic but neglected to address Dr. Herrero's aforementioned 
diagnosis of "a very definite hiatal hernia," which was 
then of record. 

Consideration of the evidence of record as a whole leads the 
Board to find that service connection is warranted.  First, 
the Board observes that the veteran's testimony at his Travel 
Board hearing in February 2008 was credible; additionally, 
the veteran's very cogent testimony presented a coherent 
layperson's roadmap of the evidence permitting the Board 
readily to discern that the weight of the evidence is in 
favor his claims.  Moreover, the medical evidence adequately 
supports the proposition that the veteran's claimed 
disabilities are related to his service-connected pulmonary 
tuberculosis.  The veteran has submitted an affidavit, dated 
in May 2004, from William B. Ferguson, M.D., who affirmed 
that he had been in regular contact with the veteran for 44 
years and was an Internist and retired United States Public 
Health Service Chief of Medicine experienced in treating 
tuberculosis.  Dr. Ferguson had never examined the veteran, 
he wrote, but he had occasion to observe him with his 
medically trained eye for many years and knew in depth about 
the veteran's reported symptoms.  More significantly, Dr. 
Ferguson opined based on his own extensive experience in 
treating tuberculosis that the complex of the veteran's 
claimed disorders here on appeal, to include chronic allergic 
rhinitis, hiatal hernia with reflux esophagitis and sphincter 
narrowing/scarring, gastritis, and ulcer disease, were 
consistent with the veteran's in-service treatment with 
Streptomycin and PAS [Aminosalicylic Acid].  Allergic 
reactions resulting in rhinitis, extreme hack coughing 
resulting in the stomach protruding into the thorax (allowing 
gastric acid reflux and burning/narrowing of the esophagus), 
and damage to the muscusoa of the digestive tract, he 
explained in detail, were all likely to have resulted from 
the surgery and chemotherapy administered in service for the 
veteran's pulmonary tuberculosis.  The Board notes that the 
veteran's service medical records confirm this treatment for 
pulmonary tuberculosis.

The Board finds Dr. Ferguson's reasoning more persuasive in 
light of the fact of his expertise in treating tuberculosis 
and the fact that he provided reasons for his conclusions 
instead of summarily dismissing the veteran's contentions as 
had the 1975 VA examiner.  In the Board's opinion, the 
evidence supportive of the claims is at least in equipoise 
with that against the claims.  Accordingly, the veteran is 
entitled to service connection for chronic allergic rhinitis, 
hiatal hernia with reflux esophagitis and sphincter 
narrowing/scarring, gastritis, and ulcer disease, as 
secondary to the veteran's service-connected pulmonary 
tuberculosis, minimal, inactive. 


ORDER

Entitlement to service connection for chronic allergic 
rhinitis is granted.

Entitlement to service connection for hiatal hernia with 
reflux esophagitis and sphincter narrowing/scarring is 
granted.

Entitlement to service connection for gastritis is granted.

Entitlement to service connection for ulcer disease is 
granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


